UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-22496 American Funds Global Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Vincent P. Corti American Funds Global Balanced Fund P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Funds Global Balanced FundSM Investment portfolio July 31, 2012 unaudited Common stocks — 58.23% Shares Value CONSUMER DISCRETIONARY — 11.04% Home Depot, Inc. $ DIRECTV, Class A1 Virgin Media Inc. Bayerische Motoren Werke AG Marks and Spencer Group PLC Time Warner Inc. General Motors Co.1 Kohl’s Corp. Cie. Financière Richemont SA, Class A, non-registered shares British Sky Broadcasting Group PLC Swatch Group Ltd, non-registered shares Ford Motor Co. Hyundai Motor Co. Mattel, Inc. Whitbread PLC Hankook Tire Co., Ltd. Daimler AG WPP PLC SES SA, Class A (FDR) CONSUMER STAPLES — 10.45% Altria Group, Inc. British American Tobacco PLC Lorillard, Inc. Anheuser-Busch InBev NV Philip Morris International Inc. Reynolds American Inc. Nestlé SA Imperial Tobacco Group PLC Carlsberg A/S, Class B Ralcorp Holdings, Inc.1 Wesfarmers Ltd. FINANCIALS — 6.01% JPMorgan Chase & Co. Willis Group Holdings PLC Westfield Group Citigroup Inc. Agricultural Bank of China, Class H Link Real Estate Investment Trust Credit Suisse Group AG Société Générale1 HSBC Holdings PLC (Hong Kong) Prudential PLC HEALTH CARE — 5.46% Abbott Laboratories Novartis AG Amgen Inc. GlaxoSmithKline PLC Sonic Healthcare Ltd. Hologic, Inc.1 Endo Health Solutions Inc.1 ENERGY — 5.01% Royal Dutch Shell PLC, Class B BP PLC BP PLC (ADR) Devon Energy Corp. Husky Energy Inc. OAO Gazprom (ADR) Apache Corp. INDUSTRIALS — 4.69% General Dynamics Corp. Bureau Veritas SA Jardine Matheson Holdings Ltd. Masco Corp. Hutchison Port Holdings Trust Southwest Airlines Co. United Continental Holdings, Inc.1 BAE Systems PLC Lockheed Martin Corp. Qantas Airways Ltd.1 UTILITIES — 3.92% National Grid PLC SSE PLC GDF SUEZ SUEZ Environnement Co. TELECOMMUNICATION SERVICES — 3.42% Vodafone Group PLC OJSC Mobile TeleSystems (ADR) SOFTBANK CORP. Verizon Communications Inc. Singapore Telecommunications Ltd. AT&T Inc. Millicom International Cellular SA (SDR) INFORMATION TECHNOLOGY — 2.97% Microsoft Corp. HOYA Corp. Compal Electronics, Inc. Apple Inc.1 NetEase, Inc. (ADR)1 Baidu, Inc., Class A (ADR)1 Rovi Corp.1 MATERIALS — 2.22% Dow Chemical Co. CRH PLC ArcelorMittal AptarGroup, Inc. Amcor Ltd. Vicat S.A. Israel Chemicals Ltd. MISCELLANEOUS — 3.04% Other common stocks in initial period of acquisition Total common stocks (cost: $1,840,320,000) Shares or Convertible securities — 0.65% principal amount CONSUMER DISCRETIONARY — 0.51% General Motors Co., Series B, 4.75% convertible preferred 2013 FINANCIALS — 0.14% Credit Suisse Group AG, Series A, 4.00% convertible notes 20132 CHF4,185,000 Total convertible securities (cost: $24,768,000) Principal amount Bonds & notes — 35.97% ) BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 14.48% Japanese Government, Series 264, 1.50% 2014 ¥ Japanese Government, Series 269, 1.30% 2015 Japanese Government, Series 275, 1.40% 2015 Japanese Government, Series 14, 1.20% 20173 Japanese Government, Series 288, 1.70% 2017 Japanese Government, Series 296, 1.50% 2018 Japanese Government, Series 310, 1.00% 2020 Japanese Government, Series 21, 2.30% 2035 United Mexican States Government, Series M10, 7.75% 2017 MXN279,500 United Mexican States Government 3.50% 20173 United Mexican States Government, Series M, 6.50% 2021 United Mexican States Government, Series M20, 10.00% 2024 United Mexican States Government, Series M30, 10.00% 2036 German Government 4.25% 2014 € German Government 1.50% 20163 German Government, Series 6, 4.00% 2016 German Government, Series 7, 4.00% 2018 German Government, Series 8, 4.25% 2018 German Government 1.75% 20203 German Government 3.00% 2020 German Government, Series 8, 4.75% 2040 German Government 3.25% 2042 Polish Government, Series 0414, 5.75% 2014 PLN9,650 Polish Government, Series 1017, 5.25% 2017 Polish Government 6.375% 2019 $ Polish Government, Series 1020, 5.25% 2020 PLN20,100 Polish Government 5.125% 2021 $ Polish Government, Series 1021, 5.75% 2021 PLN40,065 Polish Government 5.00% 2022 $ United Kingdom 4.50% 2013 £ United Kingdom 2.75% 2015 United Kingdom 2.00% 2016 United Kingdom 4.50% 2019 United Kingdom 4.75% 2020 25 50 United Kingdom 5.00% 2025 United Kingdom 4.50% 2034 United Kingdom 4.75% 2038 Swedish Government 1.00% 20142 $ Swedish Government, Series 1041, 6.75% 2014 SKr23,050 Swedish Government 3.50% 20153 Swedish Government, Series 1049, 4.50% 2015 Swedish Government, Series 1047, 5.00% 2020 Swedish Government, Series 3104, 3.50% 20283 Netherlands Government Eurobond 3.25% 2015 € Netherlands Government 1.00% 2017 $ Netherlands Government Eurobond 4.00% 2019 € Singapore (Republic of) 1.625% 2013 $
